Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “conducting performance testing analysis by applying computer vision to output generated by executing the script package a plurality of times in the one or more testing environments, the performance testing analysis detecting a frequency in which the graphical elements change and a degree to which the graphical elements change” in combination with “generating performance testing results based on the detected frequency in which the graphical elements change and the degree to which the graphical elements change”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “conduct performance testing analysis by applying computer vision to output generated by executing the script package a plurality of times in the one or more testing environments, the performance testing analysis detecting a frequency in which the graphical elements change and a degree to which the graphical elements change” in combination with “generate performance testing results based on the detected frequency in which the graphical elements change and the degree to which the graphical elements change”, as outlined in independent claim 11.
Prior art was not found that explicitly teaches or fairly suggests “means for conducting performance testing analysis by applying computer vision to output generated by executing the script package a plurality of times in the one or more testing environments, the performance testing analysis detecting a frequency in which the graphical elements change and a degree to which the graphical elements change” in combination with “means for generating performance testing results based on the 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113